Citation Nr: 1622327	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a conversion disorder manifested by stiffness and weakness of left shoulder, hand and fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1954 to December 1960.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for organic disorders involving the left shoulder, arm, hand and fingers have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, during his April 2016 videoconference hearing, the Veteran requested that VA eliminate his copayments, but this issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During his videoconference hearing in April 2016, prior to the promulgation of a decision in the appeal, the appellant requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In the present case, during his April 2016 videoconference hearing, the appellant requested to withdraw his appeal.  Given that request there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board acknowledges the fact that the Veteran has filed a separate claim of entitlement to service connection for organic disorders involving the left shoulder, arm, hand and fingers.  The appellant is service connected for a conversion disorder manifested by stiffness and weakness of left shoulder, hand and fingers.  He is not service connected for an organic disorder involving the left shoulder, hand and fingers.  That issue must first be considered by the RO.

The evidence shows that the Veteran appears to have been initially been granted entitlement to service connection under old law which, at that time, recognized disorders classified as a "psychological factors affecting physical condition."  See, e.g., 38 C.F.R. § 4.132 (1995).  While the rating assigned for the appellant's conversion disorder manifested by stiffness and weakness of left shoulder, hand and fingers is protected, current law does not allow VA to rate the organic physical manifestations without a separate grant of service connection.  Cf.  38 C.F.R. § 4.130 (2015).  Rather, the rating assigned a psychiatric disorder is rated separately from any organic disorder.  

The Veteran has withdrawn his claim regarding entitlement to an increased rating for his service connected psychiatric disorder.  Without initial action by the RO, the law provides that the Board has no jurisdiction to determine whether the appellant has an organic disorder which should be service connected as well; hence, the basis for the referral of the latter question to the RO.  


ORDER

The appeal is dismissed. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


